United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1173
Issued: March 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2009 appellant filed a timely appeal of the November 17, 2008 decision of
the Office of Workers’ Compensation Programs, which affirmed the denial of her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled beginning February 17, 2007 causally related to her accepted employment condition.
FACTUAL HISTORY
This case was previously before the Board. In an order dated August 30, 2005, the Board
granted the Director of the Office’s motion to set aside the November 16, 2004 Office decision,
which reduced appellant’s compensation benefits to zero on the grounds that she failed to

cooperate with directed vocational rehabilitation efforts.1 In a decision dated December 23,
2008, the Board set aside Office decisions dated August 21, 2006 and May 3, 2007, finding that
it did not use the correct pay rate in computing appellant’s entitlement to compensation. The
case was remanded for further development.2 The facts of the case as set forth in the Board’s
prior decisions are incorporated herein by reference.
On August 24, 2003 appellant, a 40-year-old registered nurse, injured her right thumb
when attempting to restrain a patient. The Office accepted a right thumb sprain and authorized
surgery on the first metacarpal on the right hand, which was performed on February 19, 2004.
Appellant was hired as a part-time temporary employee, 20 hours per week, and began working
on October 20, 2002. She received continuation of pay from August 25 to September 29, 2003.
Appellant returned to part-time employment, four hours per day and stopped work on May 25,
2006 to undergo surgery.
Appellant came under the treatment of Dr. J. Theodore Schwartz, Jr., a Board-certified
orthopedic surgeon, who noted a history of her work-related injury. On May 25, 2006 he
performed a right wrist excision of the trapezium, interpositional arthroplasty and flexor carpi
radialis tenodesis. On November 13, 2006 Dr. Schwartz released appellant to light-duty work,
four hours daily, starting November 15, 2006 with restrictions of no strenuous pinching, pulling,
grasping or lifting greater than two pounds with the right hand, keyboarding and writing to be
limited to 15 minutes per hour.
On January 10, 2007 the employing establishment offered appellant a temporary lightduty position as an injury program manager, four hours a day subject to Dr. Schwartz’s
restrictions. On January 19, 2007 appellant noted that she neither accepted nor rejected the job
offer but was submitting it to her rehabilitation counselor for review.3
A supplemental roll payment worksheet dated February 23, 2007 noted appellant was
paid disability for 80 hours from February 3 to 16, 2007. A supplemental worksheet dated
March 5, 2007 listed payment for 40 hours from February 17 to March 2, 2007 and March 3 to
16, 2007. In a March 27, 2007 supplemental roll payment worksheet, appellant was paid for 24
hours from March 19 to 26, 2007.
Beginning March 1, 2007, appellant filed claims for compensation (Form CA-7) for total
disability for the period beginning February 17, 2007. In a January 24, 2007 report,
Dr. Schwartz noted improvement in her right thumb following surgery with mild tenderness to
palpation over the right thumb joint and a positive Tinel’s sign at the right wrist. He released her
to work, light duty, part-time four hours a day with restrictions.
1

Docket No. 05-433 (issued August 30, 2005).

2

Docket No. 08-224 (issued December 23, 2008). Appellant has a separate appeal pending before the Board with
regard to her pay rate, docketed as 09-1816.
3

The record reflects that the Office did not perform a suitability determination with regard to the January 10,
2007 job offer, rather, in a decision dated March 27, 2007, reduced appellant’s compensation to zero finding that she
failed to cooperate with vocational rehabilitation. This decision was reversed on November 30, 2007 and the Office
was directed to reinstate compensation benefits.

2

On March 19, 2007 the Office requested that appellant submit medical evidence to
support total disability for the period in question. It noted that she was released to work four
hours a day and a modified job offer was made. The Office advised appellant that future
compensation would be calculated based on four hours a day.
In a March 9, 2007 report, Dr. Schwartz noted increasing numbness in appellant’s right
hand. He found a negative Tinel’s sign at the wrist, positive Phalen’s sign with decreased
sensation to light touch in the thumb, index and long fingers and opined that appellant may have
developed evolving right carpal tunnel syndrome. Dr. Schwartz released her to work light duty,
keyboarding limited to 15 minutes per hour, no lifting, pinching, pulling or grasping greater than
two pounds with the right hand. In reports dated April 23 and August 27, 2007, he noted
complaints of numbness in the right hand made worse with repetitive pinching, pulling and
grasping activities. Dr. Schwartz opined that appellant was permanent and stationary and
released her to work with restrictions. A March 29, 2007 electromyogram (EMG) showed no
abnormalities.
On December 21, 2007 Dr. Schwartz noted appellant’s complaints of persistent pain in
the right wrist, which was made worse with pinching, pulling and grasping activities. He
returned appellant to work four hours per day with restrictions.
In a January 25, 2008 decision, the Office denied appellant’s claim for compensation for
total disability, eight hours per day, as of February 17, 2007 on the grounds that the evidence was
not sufficient to establish her disability was due to her accepted work injury. It found that she
was entitled to partial disability compensation for wage loss exceeding 20 hours a week
commencing March 27, 2007. Appellant requested a review of the written record.
In a decision dated March 25, 2008, an Office hearing representative vacated the
January 25, 2008 decision and remanded the case for further development.
Appellant submitted reports from Dr. Schwartz dated April 16 and
Dr. Schwartz noted ongoing complaints of right hand pain, which worsened
pulling and grasping. He returned appellant to work four hours per day with
magnetic resonance imaging (MRI) scan of the right wrist dated May 20,
degenerative changes.

May 25, 2008.
with pinching,
restrictions. A
2008 revealed

In a decision dated May 20, 2008, the Office denied appellant’s claim for eight hours of
wage-loss compensation a day beginning February 17, 2007 as the medical evidence did not
establish that she had total disability due to her accepted work injury. The Office noted that she
was entitled to partial disability compensation for wage loss exceeding 20 hours per week
commencing March 27, 2007.
Appellant requested a review of the written record. She submitted reports from
Dr. Schwartz dated July 18 and October 20, 2008 who noted appellant’s complaints of worsening
right hand pain and returned appellant to work four hours per day with restrictions.
In a decision dated November 17, 2008, the hearing representative affirmed the May 20,
2008 decision, finding that the medical evidence did not establish that appellant was totally
disabled due to her work injury beginning February 17, 2007.
3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has
the burden of proof to establish the essential elements of her claim by the weight of the
evidence.4 For each period of disability claimed, the employee has the burden of establishing
that she was disabled for work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to become disabled for work and the duration of that
disability, are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.6 To meet her burden, a claimant must submit rationalized medical
opinion evidence, based on a complete factual and medical background, supporting a causal
relationship between the alleged disabling condition and the accepted injury.7
Under the Act, the term disability means incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.8 Disability is, thus,
not synonymous with physical impairment which may or may not result in an incapacity to
earn wages.9 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.10 When, however, the medical evidence establishes that the residuals or sequelae of
an employment injury are such that, from a medical standpoint, they prevent the employee
from continuing in her employment, she is entitled to compensation for any loss of wages.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she had
disability commencing February 17, 2007 for which she did not receive appropriate wage-loss
compensation. Appellant was hired as a part-time temporary employee, 20 hours per week, and
began working on October 20, 2002. The Office accepted her claim for right thumb sprain and
authorized surgery, which was performed on February 19, 2004. She received continuation of
pay from August 25 to September 29, 2003 and returned to part-time employment, four hours per
4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

6

See Edward H. Horton, 41 ECAB 301 (1989).

7

A.D., 58 ECAB 149 (2006).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).

9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

11

Id.

4

day and stopped work on May 25, 2006 to undergo surgery. The record reflects that, at the time
of surgery on May 25, 2006, appellant was receiving compensation for four hours a day. The
Board notes that supplemental payroll worksheets reflect that appellant received wage-loss
compensation for four hours a day, five days a week from February 17 to March 26, 2007. The
Board notes that the Office accepted that appellant was partially disabled for four hours per day
beginning March 27, 2007. The evidence of record supports that appellant was partially disabled
due to the accepted injury and that she was properly paid compensation for her disability during
this period.
The medical evidence submitted by appellant does not support that she is entitled to
additional wage-loss compensation. The reports from Dr. Schwartz released her to work four
hours a day with restrictions. His intermittently treatment notes found that appellant could work
four hours a day with restrictions. The reports of the Dr. Schwartz’s, contemporaneous with the
period of claimed disability, do not establish that appellant was totally disabled for employment
as of February 17, 2007 due to residuals of her August 24, 2003 employment injury. Rather, he
consistently advised that she could work four hours a day with restrictions.12 Although
Dr. Schwartz noted appellant’s complaint of right hand pain caused by repetitive pinching,
pulling and grasping activities, he advised that she could continue to work four hours daily
within restrictions. Therefore, the medical evidence is insufficient to establish appellant’s claim
of total disability.13
As noted, the record reflects that appellant received wage-loss compensation for four
hours of disability each workday for the claimed period. Additionally, the medical evidence
establishes that she had the capacity to work four hours daily within restrictions. Consequently,
appellant is not entitled to additional wage-loss compensation. The record supports that she
received appropriate wage loss for the period beginning February 17, 2007. There is no evidence
to support that she was entitled to greater wage loss than that which she received.
CONCLUSION
The Board finds that appellant has failed to establish entitlement to wage-loss benefits for
total disability beginning February 17, 2007.

12

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971) (where the
Board has consistently held that contemporaneous evidence is entitled to greater probative value than later
evidence).
13

The evidence also does not show that there was any wage loss for the period claimed that was incidental to
treatment for an accepted injury. See 5 U.S.C. § 8103(a); Daniel Hollars, 51 ECAB 355 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 17 and May 20, 2008 are affirmed.
Issued: March 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

